Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 8, 2021

                                        No. 04-21-00213-CV

              AIKG, LLC D/B/A ANDRETTI INDOOR KARTING & GAMES,
                                   Appellant

                                                  v.

                             CSP CONSULTANTS GROUP, LLC,
                                       Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI12924
                             Honorable Tina Torres, Judge Presiding


                                           ORDER
        In this accelerated appeal, the clerk’s record was due on June 4, 2021. On June 8, 2021,
the trial court clerk filed a notification of late clerk’s record, stating appellant is not entitled to
appeal without paying the fee, and the appellant has failed to pay the fee for preparing the record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
June 18, 2021 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2021.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court